t c summary opinion united_states tax_court alfred welles sumner petitioner v commissioner of internal revenue respondent docket no 12150-07s filed date alfred welles sumner pro_se robert w mopsick for respondent thornton judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and all subsequent section references are to the internal_revenue_code as amended this opinion shall not be treated as precedent for any other case petitioner commenced this action in response to a notice_of_determination concerning collection action s under sec_6320 and or the notice_of_determination relating to petitioner’s federal income taxes for and petitioner contends primarily that respondent erred in refusing to credit his dollar_figure overpayment from against these outstanding tax_liabilities respondent contends that the dollar_figure overpayment is not available for credit against these outstanding tax_liabilities because it is barred by the refund period of limitations under sec_6511 background the parties have stipulated some facts which are so found when he petitioned the court petitioner resided in new jersey petitioner is an attorney petitioner’s overpayment for petitioner made tax_payments totaling dollar_figure this amount comprised a dollar_figure overpayment from petitioner’s tax_return on which he requested that the overpayment be applied to his estimated_tax a dollar_figure estimated_tax petitioner’s federal_income_tax return actually reported a dollar_figure overpayment but respondent applied dollar_figure of this amount to cover petitioner’s outstanding tax_liability discrepancies due to rounding payment that petitioner made on date and dollar_figure of wage withholding respondent’s records indicate that petitioner never filed a tax_return after an investigation respondent’s revenue_officer closed out the matter noting that no return had been secured but concluding that there would have been little or no tax due for on date respondent transferred dollar_figure of petitioner’s overpayment to an excess collections account petitioner’s return on date petitioner filed his return showing a dollar_figure underpayment after applying available credits from and respondent determined petitioner’s outstanding liability to be dollar_figure petitioner’ sec_2002 liability petitioner filed no tax_return for in a statutory_notice_of_deficiency issued date respondent determined a dollar_figure deficiency on date respondent assessed this deficiency plus penalties petitioner subsequently paid dollar_figure toward hi sec_2002 liability the record does not reflect respondent’s treatment of the dollar_figure wage withholding that makes up part of petitioner’s dollar_figure overpayment for petitioner’s tax_return on date petitioner filed his return showing a dollar_figure underpayment collection proceedings respondent sent petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 dated date for income taxes owed for tax years and petitioner timely filed a form request for a collection_due_process_hearing in an attachment to the form petitioner asserted that respondent had failed to credit me with all tax_payments actually made if the service were to credit me with those payments it would find that the amounts claimed to be owed on the service’s notice_of_federal_tax_lien filing are in fact not owed on the form petitioner requested that the internal_revenue_service irs contact me only in writing by letter dated date respondent advised petitioner that since he had requested that all contacts be in writing his conference would be held through correspondence the appeals settlement officer indicated however that if petitioner preferred he could have a face-to-face meeting the appeals settlement officer requested petitioner to respond in days to set up a date and location for the hearing the appeals settlement officer also noted that the form failed to specify which payments petitioner believed should have been credited to him the appeals settlement officer requested petitioner to describe the years and amounts of these payments and to provide verification of them along with other information the appeals settlement officer also indicated that before collection alternatives could be considered petitioner would need to make estimated_tax payments for file his and returns and submit a completed form 433-a collection information statement for wage earners and self-employed individuals petitioner never responded to the appeals settlement officer and never requested a face-to-face hearing in the notice_of_determination dated date respondent’s appeals_office sustained the filing of the notice of tax_lien the notice_of_determination concluded that the irs had met the requirements of all applicable laws that the appeals settlement officer assigned to the case had no prior involvement with petitioner’s case and that petitioner had failed to present any information that would warrant relief discussion the parties agree that petitioner overpaid his federal_income_tax and that if the overpayment were credited against his and liabilities which are the subject of the notice of filing of tax_lien those liabilities would be satisfied respondent contends however that application of the overpayment is barred by sec_6511 for the reasons described below we agree under sec_6511 a claim for credit or refund of overpayments ordinarily must be filed within years from the time the return was filed or years from the time the tax was paid whichever is later even if the claim is timely filed sec_6511 limits the amount recoverable by reference to two so-called lookback periods if the taxpayer files the claim within years of filing a return the credit or refund is generally limited to the amount_paid during the years immediately before the claim was filed and if the claim is not filed within years of filing a return the credit or refund is generally limited to the amount_paid during the years immediately before the claim was filed see 516_us_235 in applying these limitations to petitioner’s claim for credit of his overpayment the threshold inquiry is whether petitioner ever filed his return respondent’s records indicate that he did not the only evidence that petitioner has offered as to the filing of his return is his testimony that in late spring he hand-delivered his and tax returns to respondent’s mountainside new jersey office credible testimony by respondent’s revenue_officer however explicating respondent’s records persuades us that it was actually petitioner’s and tax returns rather than his and returns that he delivered to respondent’s office in late spring although we do not question petitioner’s good_faith or motives petitioner himself acknowledged at trial that the events in question were a long time ago and that it was possible he misremembered them on a preponderance_of_the_evidence we conclude that petitioner never filed his return under sec_6511 then the relevant period for petitioner to have filed his claim_for_refund_or_credit of his overpayment wa sec_2 years from the date he paid the tax petitioner is deemed to have made the payments making up the overpayment on date the record does not suggest that petitioner filed a claim for credit or refund of his overpayment within years of date accordingly as previously indicated the overpayment included a dollar_figure overpayment from petitioner’s tax_return which he requested to be applied to his estimated_tax consequently this amount was applied as a payment on account for petitioner’s estimated_tax for see sec_6402 sec_301_6402-3 proced admin regs and was deemed to have been paid on date see sec_6513 similarly the other components of petitioner’s overpayment ie the dollar_figure estimated_tax payment and the dollar_figure of wage withholdings are deemed to have been paid on date see sec_6513 and petitioner suggests that even if he never filed a return he should be deemed to have made a claim for credit or refund of his overpayment by virtue of filing his return the problem for petitioner is that he was given credit for his overpayment in the manner he requested except for continued refund_or_credit of petitioner’s overpayment is barred by the limitations_period under sec_6511 petitioner claims that he was improperly denied a face-to- face hearing petitioner admits however that he never requested a face-to-face hearing and never responded to respondent’s date letter offering him one petitioner claims that he declined to respond to this offer because he was convinced it was not going to be a fair proceeding in particular petitioner complains that before communicating with him the appeals settlement officer had received and reviewed his administrative file ex_parte the transmission of the administrative file however is not considered an ex_parte_communication revproc_2000_43 sec_3 q a-4 2000_2_cb_404 petitioner does not allege and the record does not suggest that the transmission of the administrative record to the appeals settlement officer was accompanied by any cover letter or other communication that would even appear to compromise her independence cf indus investors v commissioner tcmemo_2007_93 similarly petitioner contends that respondent’s date letter improperly set preconditions on any hearing by continued the dollar_figure applied to his outstanding liability see supra note by applying it to his estimated_tax thus contributing to his overpayment for which as just discussed he failed to make a timely claim for credit or refund insisting that petitioner make estimated_tax payments for file his and returns and submit a completed collection information statement petitioner’s contention is without merit the appeals settlement officer did not abuse her discretion in advising petitioner of the eligibility requirements for considering collection alternatives and in giving him the opportunity to demonstrate his eligibility in his petition petitioner requests additional relief in the form of an accounting from respondent of payments made a letter of apology from respondent or a new hearing in the light of the foregoing discussion these claims are moot or without merit to reflect the foregoing decision will be entered for respondent
